Graham General Hospital v. Jacqueline A. Phillips



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-231-CV





GRAHAM GENERAL HOSPITAL	APPELLANT



V.



JACQUELINE A. PHILLIPS	APPELLEE



------------



FROM THE 90TH DISTRICT COURT OF YOUNG COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) 
AND JUDGMENT



------------

Appellant Graham General Hospital and Appellee Jacqueline A. Phillips have filed an agreed motion asking this court to set aside the trial court’s judgment as void and to reverse and remand this case to the trial court for entry of judgment in compliance with the law.  The parties agree that the trial court’s judgment is void for failure to comply with Texas Labor Code section 410.258(a).  
Tex. Lab. Code Ann. 
§ 410.258(a) (Vernon 2003) (requiring  proposed judgment in workers’ compensation proceeding to be filed with executive director of Texas Workers Compensation Commission thirty days before judgment entered); § 410.258(f) (providing that a judgment is void if it fails to comply with section 410.258); 
see also Ins. Co. of Penn. v. Martinez
, 18 S.W.3d 844, 847-48 (Tex. App.—El Paso 2000, no pet.).  We likewise agree that the trial court’s judgment is void.  We set aside the trial court’s judgment and dismiss this appeal.  
Tex. R. App. P.
 43.2(e).

Costs of the appeal shall be paid by Graham General Hospital, for which let execution issue.



PER CURIAM

PANEL D:	WALKER, J.; CAYCE, C.J.; and DAY, J.

DELIVERED: October 2, 2003

FOOTNOTES
1:See
 
Tex. R. App. P
. 47.4.